IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Estate of:
                                                  DIVISION ONE
 GARY M. RUSING,
                                                  No. 80718-8-I
                       Deceased.
                                                  UNPUBLISHED OPINION
 LAURENE RUSING, individually, as Co-
 Trustee of the Irrevocable Residential
 Trust Agreement, as Personal
 Representative of the Estate of Garrett
 Rusing, and as representative of minor
 heirs Justice Rusing and Grace Rusing,

                      Appellant,

               v.

 CHRISTOPHER RUSING, individually,
 and as Personal Representative for the
 Estate of Gary M. Rusing,

                      Respondent.

       DWYER, J. — Laurene Rusing appeals from the dismissal of her complaint

against the estate of her ex-husband, Gary Rusing, alleging that Gary breached

an obligation arising from their dissolution decree when he surrendered his life

insurance policy for its cash value. Because Laurene’s complaint is time barred,

we affirm. We also affirm the trial court’s award of attorney fees to the estate and

award attorney fees to the estate for defending the judgment in this appeal.
No. 80718-8-I/2


                                                 I

        Gary Rusing and Laurene Rusing were married between July 20, 1996

and April 21, 2005. During their marriage, they had three children: Garrett

Rusing, born in 1997, Michael Rusing, born in 1998, and Justice Rusing, born in

2002. 1 Gary2 and Laurene separated, reconciled, and separated again prior to

the dissolution of their marriage. During the period of reconciliation, in 2001, they

executed a written agreement, which they titled the “Antenuptial Agreement.”

The Antenuptial Agreement required that Gary designate Laurene as beneficiary

of his life insurance policy.

        The dissolution decree that ended the marriage, entered in 2005,

reiterated that Gary would maintain Laurene as beneficiary of his life insurance

policy. Additionally, Gary agreed to purchase a home that Laurene would live in

with the children. The home was to be held in trust for the children, and Gary

would be responsible for the mortgage obligations on the home, as well as real

estate taxes and homeowner’s insurance until he was no longer obligated to pay

child support. If Gary died before the mortgage debt was satisfied, Laurene was

required to use the life insurance proceeds to pay off the remaining obligations

on the house. Sadly, several months after the dissolution decree was entered,

Michael passed away.




         1 The record indicates several times that Justice was born in December 2002. However,

there is one reference to Justice’s birth in December 2003. Whether Justice was born in 2002 or
2003 makes no difference to our analysis.
         2 Members of the Rusing family are referred to by first name for clarity. No disrespect is

intended.


                                                     2
No. 80718-8-I/3


       Gary and Laurene then executed an agreement (“Irrevocable Residential

Trust Agreement”) to place a house on Erie Street, purchased by Gary, in a trust

for the benefit of the surviving children, Garrett and Justice. The Irrevocable

Residential Trust Agreement also required that (1) Gary maintain Laurene as a

beneficiary of his insurance, and (2) Laurene use the insurance proceeds to pay

any remaining mortgage obligations upon his death.

       Laurene refused to sign the Irrevocable Residential Trust Agreement,

citing objections to several provisions unrelated to the insurance provision. After

a hearing, the court ordered Laurene to sign the Irrevocable Residential Trust

Agreement. She then failed to appear to sign the trust document once, but

eventually signed the document.

       In 2009, Gary surrendered his life insurance policy for its cash value.

Laurene was not notified of this but apparently never inquired as to the status of

Gary’s life insurance.

       Gary finished paying off the mortgage on the Erie Street house in 2013. In

2017, Gary executed a will appointing his oldest son from a previous relationship,

Christopher Rusing, executor of the estate and leaving his entire estate to

Christopher.

       Gary died on December 28, 2018. At the time of his death, there were no

liquid assets in his estate. The net value of the estate was appraised at

$753,479.51.

       After Gary died, Laurene refused to relinquish a 2016 Mercedes SUV that

Gary had purchased for Justice’s use upon her 16th birthday, even after the trial




                                             3
No. 80718-8-I/4


court determined that it was an asset of the estate. The estate was required to

pursue replevin at its own cost.

         Laurene filed several creditor’s claims against the estate. One such claim

was for $100,000 in money damages pursuant to the dissolution decree’s life

insurance provision. The estate denied the claim. Laurene then filed this

lawsuit, seeking a money judgment for breach of contract. Both parties sought

summary judgment.

         The trial court granted the estate’s motion for summary judgment,

dismissing Laurene’s claim and citing three reasons therefore: (1) Laurene’s

claim is time barred, (2) the purpose of the decree was to insure the Erie Street

home and, given that it had no mortgage obligation remaining when Gary died,

no breach occurred, and (3) Laurene was barred from equitable relief because

she had unclean hands due to her refusal to sign the Irrevocable Residential

Trust Agreement in 2005 and her refusal to return the Mercedes following Gary’s

death.

         Laurene appeals.

                                          II

         We review cross-motions for summary judgment de novo. Martinez-

Cuevas v. DeRuyter Bros. Dairy, Inc., 196 Wn.2d 506, 514, 475 P.3d 164 (2020).

“Thus, we engage in the same inquiry as the trial court.” Green v. Normandy

Park Riviera Section Cmty. Club, Inc., 137 Wn. App. 665, 681, 151 P.3d 1038

(2007). Summary judgment is properly granted when the pleadings, affidavits,

depositions, and admissions on file demonstrate that there is no genuine issue of




                                               4
No. 80718-8-I/5


material fact and that the moving party is entitled to judgment as a matter of law.

CR 56(c); Hutchins v. 1001 Fourth Ave. Assocs., 116 Wn.2d 217, 220, 802 P.2d

1360 (1991). All reasonable inferences from the evidence must be construed in

favor of the nonmoving party. Green, 137 Wn. App. at 681 (citing Lamon v.

McDonnell Douglas Corp., 91 Wn.2d 345, 349, 588 P.2d 1346 (1979)). We may

affirm the trial court’s decision based on any grounds established by the

pleadings and supported by the record. Verbeek Props., LLC v. GreenCo Env’t,

Inc., 159 Wn. App. 82, 90, 246 P.3d 205 (2010).

        Here, the estate contends that Laurene’s complaint is time barred

because any breach of contract occurred when Gary surrendered his life

insurance policy on April 23, 2009, and Laurene did not file this action until more

than 10 years later, on May 9, 2019. Laurene counters that the statutory

limitation period did not commence until Gary’s death. Because Laurene was not

required to wait for Gary’s death to begin an enforcement action, we agree with

the trial court’s determination that Laurene’s complaint is time barred.

        A claim arising from a written contract must be brought within six years of

the date on which the cause of action accrues. RCW 4.16.040 (1). A cause of

action accrues when the injured party has the right to apply to a court for

relief. 1000 Virginia Ltd. P’ship v. Vertecs Corp., 158 Wn.2d 566, 575, 146 P.3d

423 (2006). An action for a breach of contract accrues on the date of the breach,

not upon the discovery of the breach. 1000 Virginia, 158 Wn.2d at 576-78. 3


         3 A limited exception allows the discovery rule to be applied in contract cases involving

latent construction defects. 1000 Virginia, 158 Wn.2d at 578-79; see also Kinney v. Cook, 150
Wn. App. 187, 194, 208 P.3d 1 (2009) (declining to extend discovery rule beyond construction
contract context). This is not a latent construction defect case.


                                                      5
No. 80718-8-I/6


       Laurene avers that she could not have enforced Gary’s obligations until

his death, because Gary’s death necessarily preceded the benefit she would

receive as a life insurance beneficiary. However, the agreement did not merely

require that Gary provide Laurene with a life insurance benefit upon his death—it

obligated him to “retain [Laurene] as beneficiary thereon.” See In re Marriage of

Sager, 71 Wn. App. 855, 859-60, 863 P.2d 106 (1993) (provision in dissolution

decree requiring father to make children insurance beneficiaries also required

that he maintain children as beneficiaries). Laurene was free to enforce the

contract as soon as Gary failed to so provide. See In re Marriage of Coyle, 61

Wn. App. 653, 663, 811 P.2d 244 (1991) (requirement that husband maintain life

insurance policy was “in the nature of a contract provision which may be

enforced”).

       The cause of action accrued at the time that Gary surrendered his life

insurance policy, in breach of his obligation to Laurene. That Laurene took no

steps to monitor Gary’s compliance with his obligation or to otherwise discover

the breach until after Gary’s death does not nullify the validity of the statutory

limitation period.

       Because the breach of contract occurred more than 10 years before

Laurene commenced this action, the action is time barred.

                                          III

       Laurene contends that the trial court erred by awarding attorney fees to

the estate. Because Laurene does not show that the trial court abused its




                                                6
No. 80718-8-I/7


discretion in ordering attorney fees or allocating the amount of attorney fees

awarded, we affirm the trial court’s determinations.

       Trial courts have broad discretion to award attorney fees in estate actions.

RCW 11.96A.150(1)(a). We review the trial court’s award of fees for abuse of

discretion. In re Estate of Evans, 181 Wn. App. 436, 451, 326 P.3d 755 (2014).

“Discretion is abused when it is exercised in a manner that is manifestly

unreasonable, on untenable grounds, or for untenable reasons.” In re Estate of

Lowe, 191 Wn. App. 216, 239, 361 P.3d 789 (2015).

       Here, the trial court ordered Laurene to pay the estate’s attorney fees

because it determined that her claim lacked merit. Because Laurene’s claim was

barred by the statute of limitations, it was clearly not meritorious. Accordingly,

the trial court did not abuse its discretion by awarding attorney fees to the estate.

       Laurene also avers that the trial court abused its discretion in determining

the amount of attorney fees to which the estate was entitled. The record

demonstrates that the trial court individually considered Laurene’s objections to

fee requests submitted by the estate’s counsel and denied those requests that

sought recompense for administrative or duplicative work. Accordingly, the

amount of attorney fees awarded by the trial court was not the result of an abuse

of discretion. We thus affirm the trial court’s award.

                                         IV

       The estate and Laurene each request an award of reasonable attorney

fees on appeal, pursuant to RCW 11.96A.150. This statutory provision grants

broad discretion in awarding attorney fees both at trial and on appeal. As the trial




                                              7
No. 80718-8-I/8


court correctly determined, Laurene’s time barred claim is without merit.

Nevertheless, the estate has once again been forced to incur attorney fees to

defend against the claim. We grant the estate an award of reasonable attorney

fees for work done on this appeal. A commissioner of our court will enter an

appropriate award upon proper application.

      Affirmed.




WE CONCUR:




                                             8